DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of:
(A) Each of T1-T20 is CRT;
(B) Each of W1-W6 is CRW;
in the reply filed on 07 December 2020 is acknowledged.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 December 2020.

Specification
The abstract of the disclosure is objected to because the 2nd line of the abstract recites “compoundsmay.” This should instead read “compounds may.”  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
In the instant case the abstract contains fewer than 50 words and does not describe the general nature of the compound beyond a description of the substituents that are comprised on the core of the compound. However, the core of the compound is not described.

Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”).
Regarding claims 1-3, 5, and 10-11: Ogasawara discloses the compound shown below {(paragraphs [0004]-[0013], [0014]-[0037]: The disclosure of Ogasawara teaches an organic light emitting device comprising an anode, a cathode, and an organic layer wherein the organic layer comprises a compound having the structure of formula (1), (1A), (1B), (1C), or (2) of Ogasawara.), (paragraph [0079]: The compounds having the structure of formula (1), (1A), (1B), (1C), or (2) of Ogasawara are exemplified by the compounds (1-1) to (3-8).), (p. 18, Compound (3-7).)}.
[AltContent: textbox (Ogasawara’s Compound (3-7))]
    PNG
    media_image1.png
    740
    1669
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 8-9, 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”).
Regarding claim 4: Ogasawara teaches all of the features with respect to claim 1, as outlined above.
Ogasawara does not exemplify a compound similar to the Ogasawara’s Compound (3-7) except for comprising a fused ring substituent.
However, Ogasawara’s Compound (3-7) shown above has the structure of formula (1B) of Ogasawara, shown below {paragraphs [0010]-[0011] and [0027]-[0028]}.

    PNG
    media_image2.png
    805
    845
    media_image2.png
    Greyscale

Ogasawara teaches that R101 through R116 can be heteroaryl in addition to aryl (such as phenyl) {(paragraph [0073]: R101 through R116 has the same definition as R1 to R16.), (paragraph [0046]: R1 to R16 can be heteroaryl)}.
Ogasawara exemplifies that the heteroaryl group can be carbazole both in the description of the substituent variables and through the exemplified compound shown below {(paragraph [0046]: R1 to R16 can be heteroaryl that can be carbazole.), (paragraph [0079]: The compounds having the structure of formula (1) of Ogasawara are exemplified by the compounds (1-1) to (3-8).), (p. 12, Compound (1-14).).
[AltContent: textbox (Ogasawara’s Compound (1-14))]
    PNG
    media_image3.png
    869
    931
    media_image3.png
    Greyscale


Therefore, at the time the invention was effectively filed, both phenyl groups and methoxy substituted carbazole groups were known substituents that could be one of the substituents of the compounds having the structure of formula (1B) of Ogasawara.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted an alkoxy substituted carbazole group, as in Ogasawara’s Compound (1-14) shown immediately above, in place of one or more of the phenyl group substituents of Ogasawara’s Compound (3-7), based on the teaching of Ogasawara. The modification would have been a substitution of one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the methoxy substituted carbazole group would have been a choice from a finite number of identified, predictable solutions (the exemplified substituents of Ogasawara), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum 

Regarding claims 8-9: Ogasawara teaches all of the features with respect to claim 1, as outlined above.
Ogasawara does not exemplify a compound similar Ogasawara’s Compound (3-7) except for having the structure of the instant Formula II or the instant Formula III.
However, Ogasawara’s Compound (3-7) shown above has the structure of formula (1B) of Ogasawara, shown below {paragraphs [0010]-[0011] and [0027]-[0028]}.

    PNG
    media_image2.png
    805
    845
    media_image2.png
    Greyscale

Ogasawara teaches that R101 through R116 can be heteroaryl in addition to aryl (such as phenyl) {(paragraph [0073]: R101 through R116 has the same definition as R1 to R16.), (paragraph [0046]: R1 to R16 can be heteroaryl)}.
Ogasawara exemplifies that the heteroaryl group and that the substituent pattern of the compounds of Ogasawara can be as in the compound shown below {(paragraph [0046]: R1 to R16 can be heteroaryl that can be benzimidazole.), (paragraph [0079]: The compounds having the structure of formula (1) of Ogasawara are exemplified by the compounds (1-1) to (3-8).), (p. 15, Compound (2-20)).).
[AltContent: textbox (Ogasawara’s Compound (2-20))]
    PNG
    media_image4.png
    796
    1535
    media_image4.png
    Greyscale


Therefore, at the time the invention was effectively filed, both phenyl groups and substituted imidazole groups were known substituents that could be one of the substituents of the compounds having the structure of formula (1B) of Ogasawara. Furthermore, both the substituent pattern of Ogasawara’s Compound (2-20) and Ogasawara’s Compound (2-20) were known elements
Ogasawara’s Compound (3-7) requires that two of the substituents on the tetraphenylene structure form an additional fused ring structure, as shown below.
[AltContent: textbox (Ogasawara’s Compound (3-7))]
    PNG
    media_image5.png
    237
    535
    media_image5.png
    Greyscale


As can be seen in Ogasawara’s Compound (3-7), the substitution pattern on both the left and right sides of Ogasawara’s Compound (3-7) is the same.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have used the substituents and substitution pattern of Ogasawara’s Compound (2-20) in place of the phenyl group substituents and substituent pattern of Ogasawara’s Compound (3-7), based on the teaching of Ogasawara. The modification would have been a substitution of one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the substituted imidazole groups and the substitution pattern of Ogasawara’s Compound (2-20) would have been a choice from a finite number of identified, predictable solutions (the exemplified substituents and substituent patterns of Ogasawara), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
The resultant compound would have the structure shown below.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

In the compound above R1 and R1’ are each RW where RW is heteroaryl.

Regarding claims 13-14: Ogasawara teaches all of the features with respect to claim 1, as outlined above (paragraphs 11-12).
Claim 1 differs from claim 13 in that claim 13 requires the compound of claim 1 to be comprised in the organic layer of an organic light emitting device.
Ogasawara does not teach a specific device comprising Ogasawara’s Compound (3-7) described above.
However, Ogasawara teaches an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {abstract and paragraphs [0004]-[0013], [0014]-[0037]}.
The organic layer comprises a compound of the disclosure of Ogasawara such as the compound of Ogasawara shown above {(paragraphs [0004], [0008], [0010], [0015]-[0016], [0019]-[0020], [0023]-[0024], [0026]-[0027], [0029]-[0035]: The organic layer comprises a compound having the structure of formula (1), (1A), (1B), (1C), or (2) of Ogasawara.), (paragraph [0079]: The compounds having the structure of formula (1) of Ogasawara are exemplified by the compounds (1-1) to (3-8).), (p. 18, Compound (3-7).)}.
The compound of Ogasawara shown above has the structure of formula (1B) of Ogasawara {paragraphs [0010]-[0011] and [0027]-[0028]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Ogasawara’s Compound (3-7) shown above by including it in the organic light emitting device taught by Ogasawara, based on the teaching of Ogasawara. The modification would have been a combination of prior art elements according to known methods to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claim 15: Ogasawara teaches all of the features with respect to claim 13, as outlined above. 
Ogasawara does not teach a specific device in which Ogasawara’s Compound (3-7) shown above is used as the host material for a phosphorescent emitter in the light-emitting layer.
However, Ogasawara teaches that the light emitting layer can comprise a phosphorescent emitter {abstract and paragraphs [0004], [0017], [0038]-[0042], and [0065]}. 
Ogasawara’s Compound (3-7) shown above has the structure of formula (1B) of Ogasawara {paragraphs [0010]-[0011] and [0027]-[0028]}.
Ogasawara teaches that the compound represented by formula (1B) is preferably contained in the light emitting layer as a host for a phosphorescent emitter {paragraphs [0064]-[0065]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device comprising Ogasawara’s Compound (3-7) shown above by including the compound in the light-emitting layer as a host material for a phosphorescent light-emitting material, based on the teaching of Ogasawara. The modification would have been a combination of prior art elements according to known methods to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Ogasawara does not teach a specific device comprising Ogasawara’s Compound (3-7) shown above with a specific phosphorescent light emitting material.
However, Ogasawara teaches that the phosphorescent material can be an iridium metal complex {paragraphs [0040] and [0067]}. Ogasawara exemplifies the iridium complex shown below {paragraphs [0139]-[0142]}.

    PNG
    media_image7.png
    818
    595
    media_image7.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device comprising Ogasawara’s Compound (3-7) shown above by using the phosphorescent iridium complex shown above as the light emitting material, based on the teaching of Ogasawara. The modification would have been a combination of prior art elements according to known methods to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claims 16 and 19: Ogasawara teaches all of the features with respect to claims 1 and 13, as outlined above. 
Ogasawara does not teach a specific device in which Ogasawara’s Compound (3-7) shown above is used as the host material for a phosphorescent emitter in the light-emitting layer.
However, Ogasawara teaches that the light emitting layer can comprise a phosphorescent emitter {abstract and paragraphs [0004], [0017], [0038]-[0042], and [0065]}
Ogasawara’s Compound (3-7) shown above has the structure of formula (1B) of Ogasawara {paragraphs [0010]-[0011] and [0027]-[0028]}.
Ogasawara teaches that the compound represented by formula (1B) is preferably contained in the light emitting layer as a host for a phosphorescent emitter {paragraphs [0064]-[0065]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device comprising Ogasawara’s Compound (3-7) shown above by including the compound in the light-emitting layer as a host material for a phosphorescent light-emitting material, based on the teaching of Ogasawara. The modification would have been a combination of prior art elements according to known methods to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
As outlined above, the organic layer comprising the compound of Ogasawara is the light emitting layer and the compound of Ogasawara is used as the host material of the light emitting layer. A light emitting layer and the host material of the light emitting layer must necessarily transport charges in order for light to be emitted from the light emitting material. Therefore, the light emitting layer can be equated with a transporting layer and the host material can be equated with a transporting material.
Furthermore, a light emitting layer comprising a composition of a host material and a light emitting material is a formulation.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”) as applied to claim 13 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claims 17-18: Ogasawara teaches all of the features with respect to claim 13, as outlined above.
Claim 17 differs from claim 13 in that the organic light emitting device is comprised in a consumer product.
Ogasawara does not exemplify a display device comprised in a consumer product comprising the organic light emitting device of Ogasawara described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}. Lamansky teaches that the displays can be comprised in consumer products such as cell phones, personal digital assistants, televisions, computer monitors, informational displays in vehicles, and stadium screens among others {paragraphs [0010] and [0139]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device of Ogasawara to be part of a display device that is incorporated into a consumer device such as cell phones, personal digital assistants, televisions, computer monitors, informational displays in vehicles, and stadium screens, based on the teachings of .

Claims 1-5, 8-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1) (hereafter “Ogasawara”) in view of Kwong et al. (US 2016/0343951 A1) (hereafter “Kwong”).
Regarding claims 1-5 and 8-12: Ogasawara discloses the compound shown below {(paragraphs [0010]-[0011], [0026]-[0028]: The disclosure of Ogasawara teaches an organic light emitting device comprising an anode, a cathode, and an organic layer wherein the organic layer comprises a compound having the structure of formula (1B), of Ogasawara.), (paragraph [0079]: The compounds having the structure of formula (1), (1A), (1B), (1C), or (2) of Ogasawara are exemplified by the compounds (1-1) to (3-8).), (p. 15, Compound (2-20)))}.
[AltContent: textbox (Ogasawara’s Compound (2-20))]
    PNG
    media_image4.png
    796
    1535
    media_image4.png
    Greyscale


Ogasawara does not exemplify a compound similar to Ogasawara’s Compound (2-20) except for comprising a fused ring substituent.
However, the compound of Ogasawara shown above has the structure of formula (1B) of Ogasawara, shown below {paragraphs [0010]-[0011] and [0027]-[0028]}.

    PNG
    media_image2.png
    805
    845
    media_image2.png
    Greyscale

Ogasawara teaches that R101 through R116 can be heteroaryl and that the heteroaryl can be carbazole {(paragraph [0073]: R101 through R116 has the same definition as R1 to R16.), (paragraph [0046]: R1 to R16 can be heteroaryl that is carbazole)}.
Kwong teaches tetraphenylene compounds for use as host materials for phosphorescent light emitting materials in the light emitting layer of an organic light emitting device {abstract; paragraphs [0015]-[0020], [0048]-[0053]: The compounds of the disclosure have the structure of Formula I of Kwong and are useful as host materials for a phosphorescent light emitting material in the light emitting layer of an organic light emitting device.}.
Kwong teaches that the host materials can comprise a carbazole substituent and that the carbazole substituent together with the tetraphenylene structure is useful as a host material, because the electronic characteristics of the carbazole skeleton will not {paragraphs [0052]}. Kwong exemplifies numerous compounds comprising carbazole substituents, such as the compounds shown below {(paragraph [0064]: The compounds of the disclosure are exemplified by Compounds 1 through 73), (p. 6, Compound 1 and Compound 2), (p. 59, Compound 372)}.
Therefore, at the time the invention was effectively filed, both benzimidazole groups and carbazole groups were known substituents that could be one of the substituents of the compounds having the structure of formula (1B) of Ogasawara.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound (2-20) of Ogasawara by substituting a carbazole group in place of the imidazole substituents of Ogasawara’s Compound (2-20), based on the teaching of Ogasawara and Kwong. The modification would have been a substitution of one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the carbazole groups would have been a choice from a finite number of identified, predictable solutions (the exemplified substituents of Ogasawara and Kwong), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
Ogasawara as modified by Kwong does not exemplify a compound having a structure similar to the modified Compound (2-20) except for having additional fused 
However, Ogasawara additionally teaches the compound shown below as a compound of the disclosure of Ogasawara {(paragraph [0079]: The compounds having the structure of formula (1), (1A), (1B), (1C), or (2) of Ogasawara are exemplified by the compounds (1-1) to (3-8).), (p. 18, Compound (3-7))}.
[AltContent: textbox (Ogasawara’s Compound (3-7))]
    PNG
    media_image8.png
    237
    535
    media_image8.png
    Greyscale


The compound shown above represents a compound of Ogasawara in which two of the substituents form a fused ring structure mimicking the substitution pattern on the remainder of the compound.
In other words, with reference to Ogasawara’s modified Compound (2-20) (shown below for convenience) the substituents in the circled position were known to be both hydrogen and substituted carbazolyl as well as a fused ring structure mimicking the substitution pattern on the remainder of the compound.

    PNG
    media_image9.png
    312
    530
    media_image9.png
    Greyscale


Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Ogasawara’s Compound (2-20) by substituting a fused ring structure mimicking the substitution pattern on the remainder of the compound in place of the hydrogen and substituted carbazolyl, based on the teaching of Ogasawara. The modification would have been a substitution of one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of fused ring structure mimicking the substitution pattern on the remainder of the compound would have been a choice from a finite number of identified, predictable solutions (the exemplified substituents of Ogasawara), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
The resultant compound does not meet the claim limitations of the current claim 12 because of the bonding positions of the carbazolyl groups. 
However, the resultant compound and the 5th compound of claim 12 differ only in the bonding position of one of the carbazolyl groups, as illustrated below.

    PNG
    media_image10.png
    444
    678
    media_image10.png
    Greyscale

Therefore, the compounds of Ogasawara as modified by Kwong are position isomers with similar compounds in which one of the carbazolyl group is in the position indicated by the arrow above.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the modified Compound (2-20) of Ogasawara as modified by Kwong such that one of the carbazolyl group is in the position indicated by the arrow above. A compound in which one of the carbazolyl group is in the position indicated by the arrow above would represent a position isomer of the modified Compound (2-20) of Ogasawara as modified by Kwong. One of ordinary skill in the art would expect that iridium complexes having each respective structure would act in similar manner.
The resultant compound would have the structure shown below.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


Regarding claims 13-14: Ogasawara as modified by Kwong teaches all of the features with respect to claim 1, as outlined above.
Claim 1 differs from claim 13 in that claim 13 requires the compound of claim 1 to be comprised in the organic layer of an organic light emitting device.
Ogasawara does not teach a specific device comprising the modified Compound (2-20) of Ogasawara described above.
However, Ogasawara teaches an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {abstract and paragraphs [0004]-[0013], [0014]-[0037]}.
The organic layer comprises a compound of the disclosure of Ogasawara such as the compound of Ogasawara shown above {(paragraphs [0004], [0008], [0010], [0015]-[0016], [0019]-[0020], [0023]-[0024], [0026]-[0027], [0029]-[0035]: The organic layer comprises a compound having the structure of formula (1), (1A), (1B), (1C), or (2) of Ogasawara.), (paragraph [0079]: The compounds having the structure of formula (1) of Ogasawara are exemplified by the compounds (1-1) to (3-8).), (p. 18, Compound (3-7).)}.
The compound of Ogasawara shown above has the structure of formula (1B) of Ogasawara {paragraphs [0010]-[0011] and [0027]-[0028]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Ogasawara shown above by including it in the organic light emitting device taught by Ogasawara, based on the teaching of Ogasawara. The modification would have been a combination of prior art elements according to known methods to achieve predictable results. See MPEP 

Regarding claim 15: Ogasawara teaches all of the features with respect to claim 13, as outlined above. 
Ogasawara does not teach a specific device in which the modified Compound (2-20) of Ogasawara shown above is used as the host material for a phosphorescent emitter in the light-emitting layer.
However, Ogasawara teaches that the light emitting layer can comprise a phosphorescent emitter {abstract and paragraphs [0004], [0017], [0038]-[0042], and [0065]}. 
The compound of Ogasawara shown above has the structure of formula (1B) of Ogasawara {paragraphs [0010]-[0011] and [0027]-[0028]}.
Ogasawara teaches that the compound represented by formula (1B) is preferably contained in the light emitting layer as a host for a phosphorescent emitter {paragraphs [0064]-[0065]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device comprising the compound of Ogasawara shown above by including the compound in the light-emitting layer as a host material for a phosphorescent light-emitting material, based on the teaching of Ogasawara. The modification would have been a combination of prior art elements according to known methods to achieve predictable results. See MPEP 2143(I)(A). 
Ogasawara does not teach a specific device comprising the compound of Ogasawara shown above with a specific phosphorescent light emitting material.
However, Ogasawara teaches that the phosphorescent material can be an iridium metal complex {paragraphs [0040] and [0067]}. Ogasawara exemplifies the iridium complex shown below {paragraphs [0139]-[0142]}.

    PNG
    media_image7.png
    818
    595
    media_image7.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device comprising the compound of Ogasawara shown above by using the phosphorescent iridium complex shown above as the light emitting material, based on the teaching of Ogasawara. The modification would have been a combination of prior art elements according to known methods to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claims 16 and 19: Ogasawara as modified by Kwong teaches all of the features with respect to claims 1 and 13, as outlined above. 
Ogasawara does not teach a specific device in which the modified Compound (2-20) of Ogasawara shown above is used as the host material for a phosphorescent emitter in the light-emitting layer.
However, Ogasawara teaches that the light emitting layer can comprise a phosphorescent emitter {abstract and paragraphs [0004], [0017], [0038]-[0042], and [0065]}. 
The compound of Ogasawara shown above has the structure of formula (1B) of Ogasawara {paragraphs [0010]-[0011] and [0027]-[0028]}.
Ogasawara teaches that the compound represented by formula (1B) is preferably contained in the light emitting layer as a host for a phosphorescent emitter {paragraphs [0064]-[0065]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device comprising the compound of Ogasawara shown above by including the compound in the light-emitting layer as a host material for a phosphorescent light-emitting material, based on the teaching of Ogasawara. The modification would have been a combination of prior art elements according to known methods to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
As outlined above, the organic layer comprising the compound of Ogasawara is the light emitting layer and the compound of Ogasawara is used as the host material of the light emitting layer. A light emitting layer and the host material of the light emitting layer must necessarily transport charges in order for light to be emitted from the light emitting material. Therefore, the light emitting layer can be equated with a transporting layer and the host material can be equated with a transporting material.
Furthermore, a light emitting layer comprising a composition of a host material and a light emitting material is a formulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786